TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00180-CV


                                        In re Ashley Zook


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator Ashley Zook has filed a petition for writ of mandamus and Motion to Stay

Order. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and temporarily stay Section 4

of the trial court’s April 7, 2021 Further Temporary Orders pending further order of this Court.

See id. 52.10(b). The Court orders the real parties in interest to file responses to the petition for

writ of mandamus on or before April 26, 2021.

               It is ordered on April 16, 2021.



Before Justices Goodwin, Triana, and Kelly